DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 5, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/21.
Applicant's election with traverse of Group 12 in the reply filed on 2/22/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to the examiner by requiring separate searches.  This is not found persuasive because each attachment mechanism and ladder securement features are unrelated and not obvious variants that are found in related search areas creating a search and examination burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, lines 8 and 9 the applicant recites “an elongated channel facing the first opposed end portion of said first member”, it is unclear to the examiner how the elongate channel faces the first opposed end portion?  Did the applicant intended to claim the elongated channel faces the exterior side wall of the gutter. Appropriate clarification and correction is required.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (20060054390).  Ray discloses a gutter protection and ladder support apparatus for engagement with a gutter, the gutter including an interior side wall portion positioned adjacent a fascia board of a building structure, an exterior side wall ,

    PNG
    media_image1.png
    1376
    858
    media_image1.png
    Greyscale
 

a second member, as best seen in the marked-up figure above, operatively connected to the first member, the second member being structured and arranged to support a ladder; and 
a ladder securing apparatus 5, 6, 7, 8, connected to the second member and configured to secure a ladder thereto, the ladder securing apparatus being adjustable for selective fastening the ladder to the second member.  
Regarding claim 2 Ray discloses wherein the mechanism for wedging the second end portion of said first member against the interior side wall portion of the gutter includes an adjustable mechanism 21.  
Regarding claim 6 Ray discloses 1 wherein the ladder securing apparatus comprises a threaded fastener 5, extending through a portion of the second member and being adapted to engage a portion of the ladder.  
.
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CANDACE L BRADFORD/Examiner, Art Unit 3634

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634